Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/31/2022 has been entered.

Claims 17-31 are pending.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22, 27, 28-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


The claims 1, 22, 27, 28-31 have the issue of reciting broad and narrow range for the variables.  For example, the definition of R1 as C1-C4 alkyl is followed by limitation of selection of R1 being C1 alkyl. Similarly, pentafluorethyl, Y when A is CH are additional examples. That is, what makes methyl preferable over ethyl, propyl or butyl, if they can be choses equally?   Likewise, the definition of variable Y = S is confusing at best, and is inconsistent with the structural make-up of the ‘selected’ pictured compounds.  
The recitation of specific compounds causes the a broad/narrow range analysis. Further, though it is recognized that Applicant can be her/his own lexicographer, the purpose of the for generic formula (2) and recitation associated with the variables of the formula is unclear, if the limitation of the claims are the pictured compounds, raising clarity issues.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19-31 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kobayashi, US 20110201687 is maintained for reasons of record. 
Kobayashi teaches the pictured compound 116 of claims 17, 22, 27-31
CAS RN 1331922-53-2. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
RN number noted above are Chemical Abstract Service Registry Number/  RN is art recognized for identifying chemical compound.   This compound is also critical limitation of, independent claims 22 (and dependent), and 27-31.. The subject matters of these claims are drawn to preparation and/of compositions intended for method of use of the (pictured) compound which are the subject matter of Kobayashi teaching as discussed in the previous actions.  Again the claims are product/composition claims.  
Response to applicants’ arguments is presented in the following (same) art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Applicants argument focus on the following.
 Kobayashi does not teach compounds of claim as recited and further these exhibit unexpectedly improved insecticidal activity.  

Response: 
With regards to  “Kobayashi does not teach compounds of claim”:
Consider for example pictured compound 116, pointed out previously as RN 1331922-53-2 (see section under instant anticipatory rejection and) Applicants Remarks page 43 of 44 

    PNG
    media_image2.png
    82
    708
    media_image2.png
    Greyscale
 
Applicant is advised to place on record whether 1331922-53-2 is or is not, refers to the compound 116 of claims 17, 19-31. Phrases such as ‘appears’ is not helpful for compact prosecution.  
This RN number is retrieved from Chemical Registry through STN data base provided to Examiner by USPTO for patent search.  Applicant is clearly aware of the significance of this number and the data base for identification of the origin of organic compounds, as evidenced by the fact that the specification refers to CAS 34 (thirty-four) times.  
invariable structural moiety of the recited formula have assigned CAS Registry Numbers (and thus previously known).  According the STN data base specifically ACCESSION NUMBER:2010:151658  DOCUMENT NUMBER:152:238610 refers to Kobayashi Abstract as, 
[This abstr. record is one of 2
    	 	records for this document necessitated by the large no. of index entries
    	 	required to fully index the document and publication system constraints.].  
Compounds, listed in pages 107-329, US Application No. 13016604, corresponding to US 20110201687, are so enormous, that the cited
published application does not list the specific compounds, rather refers to compounds as 

    PNG
    media_image3.png
    29
    201
    media_image3.png
    Greyscale

in the PgPub 20110201687.  This information is provided here so as to enable 
Applicant to explore avenues that may provide for compact prosecution.  
However, regardless of if all the compounds 
    PNG
    media_image4.png
    24
    462
    media_image4.png
    Greyscale
 are found in Kobayashi or not, the position taken is that compound 116 is present in the teachings of Kobayashi and as having inherent properties relevant to the recited intended use.    
As noted in the previous actions, 
    PNG
    media_image4.png
    24
    462
    media_image4.png
    Greyscale
 

Kobayashi exemplifications, teach the interchangeable use of N and CH (for A), H and CH3 (for R1), Br and I for X5 and Y.  Kobayashi examples such as 

    PNG
    media_image5.png
    262
    559
    media_image5.png
    Greyscale

RN 1332266-10-0 - Table 7 compound 7-1776 (page 163) RN 1332266-07-5 - Table 7 compound 7-1772 (page 163) RN 1331922-60-1 - Table 6 compound 6-1776 (page 149) RN 1331922-53-2 - Table 6 compound 6-1772 (page 148)
These illustrate such commonsense routine approach to modify and optimize known structural templates practiced by one of skill in the art to arrive at alternate improved versions previously known compounds.  
Again, it is acknowledged that some of the specific embodiments such as the ones in claim 18, are not found in Kobayashi.  The difference if any is in the arrangement of the laundry list of substituents in the  invariable structural moiety of the instant formula.  Substituents are routinely used in the chemistry art to arrive at alternate versions of known compound.  Obviousness can be established by combining or modifying the 
As to Remarks

    PNG
    media_image6.png
    66
    699
    media_image6.png
    Greyscale

Applicant is reminded the rejection is under 35 USC § 103 not under 35 USC § 102. 
As to Remarks
 ‘
    PNG
    media_image7.png
    26
    249
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    27
    372
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    22
    238
    media_image9.png
    Greyscale
:
Note that the instant claims are product compound claims.  Further, according to MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019], "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." 
Applicant pointed out specification paragraphs relate to the claimed compounds in generic statements.  Data for non-claimed compounds is not helpful, if not compared to data for claimed specific compounds in the same assay. Applicant does not point out what specific structural modification provides for argued upon unexpected activity and why it is unexpected.  
In addition, note that "[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which 
Further, since the prior art compound falls within the scope of the instantly claimed formula and is insecticidally active, it would be obvious to one skilled in the art to make minor modifications to the structures of prior art compounds to arrive at compounds within the scope of the Applicant's claims, further because structurally similar compounds are anticipated to possess similar properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIZAL S CHANDRAKUMAR/           Primary Examiner, Art Unit 1625